Affirmed and Memorandum Opinion on Remand filed May 15, 2014.




                                     In The

                    Fourteenth Court of Appeals

                              NO. 14-12-00623-CR

                  DAMIAN RICARDO FLORES, Appellant

                                       V.
                      THE STATE OF TEXAS, Appellee

                   On Appeal from the 262nd District Court
                           Harris County, Texas
                       Trial Court Cause No. 1242919

                MEMORANDUM OPINION ON REMAND


      Appellant Damian Ricardo Flores appeals his conviction for possession of
cocaine weighing more than four and less than 200 grams. On original submission,
appellant argued that there was insufficient evidence in the record to support the
court’s costs of $905 reflected in the judgment. We agreed and modified the trial
court’s judgment to delete the specific amount of costs assessed. Flores v. State,
No. 14-12-00623-CR; 2013 WL 5470048 (Tex. App.—Houston [14th Dist.] Oct.
1, 2013) vacated and remanded, No. PD-1459-13; 2014 WL 1464853 (Tex. Crim.
App. Apr. 16, 2014) (not designated for publication). The Court of Criminal
Appeals vacated our judgment and remanded in light of its opinion in Johnson v.
State, 423 S.W.3d 385 (Tex. Crim. App. 2014).

      The judgment includes an assessment of $905 in court costs. The record
contains a certified, signed bill of costs listing $905 in court costs. We review the
assessment of court costs on appeal to determine if there is a basis for the costs, not
to determine whether there was sufficient evidence offered at trial to prove each
cost. Johnson v. State, 423 S.W.3d at 390. Traditional sufficiency-of-the-evidence
standards of review do not apply. Id.

      Generally, a bill of costs must (1) contain the items of cost, (2) be signed by
the officer who charged the cost or the officer who is entitled to receive payment
for the cost, and (3) be certified. Id. at 392–93; see Tex. Crim. Proc. Code Ann.
arts. 103.001, 103.006. The record supports the assessment of costs in this case
because the record contains a bill of costs that contains each item of cost, is signed
by a representative of the district clerk’s office who is entitled to receive payment
of the costs, and is certified. See Johnson, 423 S.W.3d at 393. The fact that the bill
of costs was not prepared until after the court signed the judgment does not defeat
the lawfulness of the bill of costs. Id. at 394. (“[M]atters pertaining to the
imposition of court costs need not be brought to the attention of the trial court,
including a bill of costs prepared after a criminal trial.”).

      The trial court assessed $905 in costs against appellant. The sum of the
itemized costs in the cost bill is $905. There being no challenge to any specific cost
or the basis for the assessment of such cost, the bill of costs supports the costs
assessed in the judgment. Id. at 396.



                                            2
      On remand, we affirm the trial court’s judgment.



                                            PER CURIAM



Panel consists of Justices Christopher, McCally, and Brown.
Do Not Publish — TEX. R. APP. P. 47.2(b).




                                        3